DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 
“conductive connecting member” in claim 4-8, 11-12 and 14-15 interpreted as ring shaped member 53 shown in Fig 5 or 6a (p19, ln 15-30 and p 23 ln 1-30) and equivalents thereof. 
“first contacting member” in claims 4, 6-8, 11-12 and 14-15  interpreted as a ring shaped structure (shown as 51 in Fig 5 and 6a) or equivalents thereof. (Note that sufficient structure is provided in claim 5 to prevent an interpretation under 35 USC 112(f) for “first contacting member” in claim 5.)
“second contacting member” in claims 4-8, 11-12 and 14-15  interpreted as a ring shaped structure (shown as 52 in Fig 5) (p17), multiple arc shaped members (52a, 52b, 52c Fig 6B) (p17), a spiral tube (p15), or equivalents thereof.
“fixing member” in claim 12 interpreted as a screw (p18) or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding “locking part”, claims 1 and 15 have been amended to include that the locking part is a recess formed in the edge ring. Therefore, the claims contain sufficient structure to avoid an interpretation under 35 USC 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8, 11-12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “conductive connecting member” in line 6. Claim 11 recites “elastic conductive member” in line 2. It is unclear if “conductive” in these claim limitations is referring to thermally conductive or electrically conductive. For purpose of examination on the merits and consistent with the instant specification, the claim language is being interpreted as inclusive of electrically conductive materials. 
Claim 6 and 7 recite “further comprising a second contacting member provided at a position lower than the first contacting member” in line 2-3. This is unclear because claim 4, from which both claims depend, already recites “a second contacting member provided at a position lower than the first contacting member” in lines 11-12. It is unclear if this is referring to the same second contacting member of claim 4 or an additional contacting member that would need to be renamed (e.g. a “third” contacting member). Consistent with the instant specification, the claim is interpreted as referring to the same second contacting member of claim 4. Applicant is kindly requested to amend the claim for clarity such as deleting the repeated text.
The remaining claims are included for their dependency from claim a claim discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-8, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-007215 of Uchida et al., hereinafter Uchida (citing machine translation provided herewith) in view of US Patent Application Publication  2011/0021031 of Taylor et al., hereinafter Taylor,  and US Patent Application Publication 2009/0044751 of Park et al., hereinafter Park.
Regarding claim 4, Uchida teaches a placement apparatus for placing a workpiece in a processing vessel (abstract Fig 1), the placement apparatus comprising: a stage (11 & 13 Fig 1 [0024]) disposed inside a processing vessel (16 Fig 1 [0024]) on which the workpiece (W Fig 1-2) can be placed (Fig 1-2); an edge ring disposed on the stage so as to surround a periphery of the workpiece (10 Fig 1, 2 ); a connecting member (12 Fig 2, note it is taught as formed of ceramics [0042]) provided around outer circumferences of the edge ring and the stage (Fig 2); and a second contacting member provided so as to be in contact with the stage (50 Fig 2). Uchida teaches the connecting member is formed of ceramics and fails to teach it is formed of an electrically conductive material. Uchida further fails to teach the first contacting member between the edge ring and the connecting member so as to be in contact with the connecting member and an outer circumference of the edge ring. In the same field of endeavor of plasma processing apparatuses with edge ring structures (abstract and Fig 2A), Taylor teaches that a coupling ring (42 Fig 2A, [0027]) for contacting the edge ring (38 Fig 2A) is made of a ceramic or a conductive material because this allows for tapering of the RF field strength to enhance uniformity [0027] (note Uchida teaches in [0027] application of RF to the pedestal). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Uchida to replace the ceramic material of the connecting member with a conductive material because Taylor teaches this is a functional alternative material for the ring which allows for tapering of the RF field strength to enhance uniformity [0027]. Note the material of Taylor is electrically conductive because it is discussed as tapering RF field with no mention of thermal conductivity or conduction of heat. Regarding the first contacting member, In the same field of endeavor of plasma processing apparatuses (abstract), Park teaches including a contacting member (351’ Fig 5) between the inner circumference of a ring (300 Fig 5) and the structure the ring is surrounding (200 Fig 5). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Uchida to include a contacting member between the connecting member (12 Fig 2) and the edge ring (10 Fig 2 and 5) because Park teaches the contacting member (351’ Fig 5) provides a seal to prevent reaction products from flowing into undesired regions between structures of the apparatus ([0083] and [0068-0069]). Regarding the second contacting member being below the first, this is demonstrated in Fig 5 of Park in which the contacting member (352’ Fig 4) between the bottom of the ring (connecting member) and another structure is below the inner edge contacting member. Further, Uchida has taught the second contacting member is below the connecting member (as cited above) and therefore it is lower than a ring between the inner edge of the connecting member.
Regarding claim 5, the combination remains as applied to claim 4 above. The first contacting member (351’ Fig 5 of Park) in the combination is a ring shaped member along an entire circumference of the edge ring in the combination (see Park [0068] which teaches 351’ as an O-ring).
Regarding claim 6, the combination remains as applied to claim 4 above. The second contacting member (50 Fig 2 and 5 of Uchida) is provided at a position lower than the first contacting member, as explained above in claim 4, and the second contacting member is in contact with the stage (11 and 13 Fig 2) (as seen in Fig 2, note it contacts 11). Uchida teaches this is formed of a plurality of members provided separately ([0045]).
Regarding claim 7, the combination remains as applied to claim 4 above. The second contacting member (50 Fig 2 of Uchida) is provided at a position lower than the first contacting member, as explained above in claim 4. Further, the first and second contacting members are electrically connected via the conductive connecting member of the combination as applied to claim 4.
Regarding claim 8, the combination remains as applied to claim 4 above. Uchida further teaches the connecting member (12 Fig 2) is disposed at a recess provided at an insulator ring (70 Fig 2 [0047]), the insulator ring being disposed around a side surface of the edge ring and the stage (Fig 2). Regarding the first contacting member, Park, as applied in the combination, teaches the first contacting member (351’ Fig 5) is disposed in a recess in the ring (contacting member of the combination) (301a Fig 5), to be in contact with the outer edge of the radially inward structure (edge ring in the combination). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include the groove for positioning the first contacting member because Park demonstrates this structure for holding the contacting member that performs the sealing.
Regarding claim 12, the combination remains as applied to claim 4. Uchida teaches the connecting member (12 Fig 2) is fixed with a fixing member (screw 52 Fig 2 [0044], note 51 is also part of the stage). Further, if applicant believes the corresponding disclosure in [0044] fails to teach the screw fixes the connecting member to the stage, Uchida also demonstrates it is known to use a screw to fix the connecting member (pressing member) to the stage in the prior art (see Fig 5, screw 212 fixing pressing member which is the claimed connecting member 211 to the stage [0006]). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include fixing the structure to the stage because Uchida teaches this is known in the art for providing the pressing force of the connecting ring [0006].
Regarding claim 15, Uchida in view of Taylor  and Park remains as applied above to the analogous limitations of claim 4 and Uchida teaches the structure is in a processing vessel (Fig 1) for processing a substrate (W Fig 1) and the apparatus includes a processing vessel (16 Fig 1 [0024]). 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Taylor and Park as applied to claim 4 and in further view of US Patent Application Publication 2014/0273483 of Ge et al., hereinafter Ge.
Regarding claim 11, the combination remains as applied to claim 4. The combination fails to teach the first contacting member is elastic and conductive because Park teaches it may be composed of rubber (elastic) or metal (conductive) but doesn’t teach elastic and conductive together. Addressing the same problem of electrically coupling edge rings (abstract), Ge teaches that a conductive member (246 Fig 2) positioned between the connection of two rings (208 and 204 Fig 2) provides a better coupling than just contacting the portions [0028] and teaches this ring is a canted coil spring ([0029]) as an alternative to a gasket or solid ring (analogus to a rubber or metal ring as taught by Park). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Uchida in view of Taylor  and Park to include the canted coils spring of Ge as the sealing ring because Ge teaches this provides better electrical contact [0028] and teaches it as an alternative to a gasket or solid ring (such as a rubber or metal ring as taught by Park). A canted coil spring is elastic and conductive.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Taylor and Park as applied to claim 4 and in further view of US Patent Application Publication US 2002/0069971 of  Kaji et al., hereinafter Kaji.
Regarding claim 14, Uchida teaches an electrostatic chuck but fails to teach the claimed details of the base being separated. In the same field of endeavor of semiconductor device processing apparatuses (abstract), Kaji teaches an electrostatic chuck (22) for supporting a wafer on a base (15) which has an inner and outer portions (15B, 15A Fig 1) separated by an insulating member (21 Fig 2) and a direct current voltage is applied to the outer portion [0104]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Uchida to include the base of Kaji as the base of the electrostatic chuck of Uchida because Kaji teaches this is an art recognized functional alternative for the same purpose (supporting a wafer during processing using electrostatic attraction).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0262763 teaches a ring (120) between an outer ring and an inner ring (Fig 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET D KLUNK/Examiner, Art Unit 1716   

/KEATH T CHEN/Primary Examiner, Art Unit 1716